DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Odom, US 20190301204, in view of Peterka, FR 1276043, and Prevot, US 4856832.
Regarding claim 1, Odom teaches a tamper proof wall mounted strike assembly for barn door comprising: a wall plate (221); a tooth spacer plate (270); a wall mounted tooth plate (250); a strike housing tooth plate (narrow plate of 260 engaged with 260a; Fig 4C); and a strike housing (210), wherein 
said wall plate (221) is a solid rigid planar member with a height, a width, a longitudinal axis, a latitudinal axis, a longitudinal bisect, a wall surface, a room surface, a first edge, a second edge, a door adjacent edge, a door opposite edge, and at least two wall screw holes (220a; see Annotated excerpt Fig 4C-Odom Wall Plate), 

    PNG
    media_image1.png
    461
    583
    media_image1.png
    Greyscale

Annotated excerpt Fig 4C-Odom Wall Plate
said tooth spacer plate (270) is a solid rigid planar member with a height, a width, a longitudinal axis, a latitudinal axis, a wall surface, a room surface, a first edge, a second edge, a door adjacent edge, a door opposite edge, and at least two wall screw holes (Fig 4C), 

    PNG
    media_image2.png
    330
    452
    media_image2.png
    Greyscale

Annotated excerpt Fig 4C-Odom Tooth Space Plate
Odom teaches the tooth spacer plate is rigidly attached to the said wall surface of said wall plate but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a design choice to move the mounting of the tooth spacer plate from the wall surface of said wall plate to the room surface of said wall plate if it improved strike assembly mounting or operation.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) the court held the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice), 
said wall mounted tooth plate (250) is a solid rigid angle member with an L-shaped profile with a first planar member and a second plane member wherein said first and second planar members each have a height, a width, a longitudinal axis, a latitudinal axis, a first edge, a second edge, a third edge, and a fourth edge (see Annotated excerpt Fig 4C-Odom Wall Mounted Tooth Plate), 

    PNG
    media_image3.png
    412
    612
    media_image3.png
    Greyscale

Annotated excerpt Fig 4C-Odom Wall Mounted Tooth Plate
said third edge of said first planer member is rigidly attached to said first edge of said second plane member at a right angle to form said L-shaped profile (see Annotated excerpt Fig 4C-Odom Wall Mounted Tooth Plate), 
said second planar member of said wall mounted tooth plate has at least two wall mounted tooth plate screw holes (see Annotated excerpt Fig 4C-Odom Wall Mounted Tooth Plate) therein, 
said first planar member of said wall mounted tooth plate has at least two wall screw holes (250a; Fig 4C) therein, 
said strike housing tooth plate (narrow plate of 260 engaged with 260a) is a solid rigid planar member with a height, a width, a longitudinal axis, a latitudinal axis, a wall edge, a room edge, a first edge, a second edge (opposite first edge), a door adjacent surface, a door opposite surface (see Annotated excerpt Fig 4C-Osom Strike Housing Tooth Plate), 

    PNG
    media_image4.png
    371
    571
    media_image4.png
    Greyscale

Annotated excerpt Fig 4C-Odom Strike Housing Tooth Plate
said strike housing tooth plate has at least two strike housing tooth plate screw holes (features accepting two 260a in Fig 4C) therein, 
said strike housing (210) is a rigid hollow rectangular cuboid shaped member or box shaped member with a wall side (211), a room side (215), a first side (216), a second side (217), a door adjacent side (212), and a door opposite side (213; 214; Fig 4C), 
said door adjacent side has a deadbolt/latch clearance hole (feature engaged with 230d in Fig 4C) that is a rectangular or square shaped void or hole (Fig 4C), and 
said door adjacent side has at least two wall mounted tooth plate screw holes (when 230d is mounted on 250, two screw holes of 250 are located on the door adjacent side) therein.
Odom does not teach said wall mounted tooth plate wherein said first edge of said first planar member has a plurality of teeth or merlons and a plurality of crenels wherein each said tooth or merlon is separated by a said crenel,  each said tooth or merlon is a rectangular or square shaped member projecting outward from said first edge of said first planar member of said wall mounted tooth plate, each tooth or merlon has a height and a width, each said crenel is a rectangular or square shaped notch or void in between each said tooth or merlon, each crenel has a height and a width, said width of each said tooth or merlon is equal to that of each said crenel,  said height of each said crenel is slightly larger than that of each said tooth or merlon.
Peterka teaches said wall mounted tooth plate (5) wherein said first edge of said first planar member has a plurality of teeth or merlons (7’; see Annotated excerpt Fig 4-Peterka Wall Mounted Tooth Plate) and a crenel (9’) wherein each said tooth or merlon is separated by a said crenel (see Annotated excerpt Fig 4-Peterka Wall Mounted Tooth Plate), each said tooth or merlon is a rectangular or square shaped member projecting outward from said first edge of said first planar member of said wall mounted tooth plate (see Annotated excerpt Fig 4-Peterka Wall Mounted Tooth Plate), each tooth or merlon has a height and a width, each said crenel is a rectangular or square shaped notch or void in between each said tooth or merlon (see Annotated excerpt Fig 4-Peterka Wall Mounted Tooth Plate), each crenel has a height and a width, said width of each said tooth or merlon [32] is equal to that of each said crenel [34], said height of each said crenel [34] is slightly larger than that of each said tooth or merlon  (Peterka teaches different shaped and number of teeth and crenels but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterka’s teeth and crenel be numbered and shaped as the instant invention.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  The teeth and crenel of Peterka perform as the teeth and crenels of the instant invention.  Furthermore, in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The teeth and crenel of Peterka produce the same expected result as the teeth and crenels of the instant invention, two bodies joined together) such that Peterka teaches said wall mounted tooth plate wherein said first edge of said first planar member has a plurality of teeth or merlons and a plurality of crenels wherein each said tooth or merlon is separated by a said crenel,  each said tooth or merlon is a rectangular or square shaped member projecting outward from said first edge of said first planar member of said wall mounted tooth plate, each tooth or merlon has a height and a width, each said crenel is a rectangular or square shaped notch or void in between each said tooth or merlon, each crenel has a height and a width, said width of each said tooth or merlon is equal to that of each said crenel, said height of each said crenel is slightly larger than that of each said tooth or merlon.
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Odom’s apparatus with Peterka’s teeth and crenel.  The prior art includes each element claimed, one of ordinary skill in the art could have combined the elements as claimed by known methods, each element merely performs the same function as they do separately, and one of ordinary skill in the art would recognize the results of the combination were predictable, a strike assembly capable of being assembled using different assembly techniques.  
Odom does not teach said strike housing tooth plate wherein said room edge of said strike housing tooth plate has a plurality of teeth or merlons and a plurality of crenels wherein each said tooth or merlon is separated by a said crenel, each said tooth or merlon is a rectangular or square shaped member projecting outward from said room edge of said strike housing tooth plate, each said tooth or merlon has a height and a width that are equal to those of said teeth or merlons, each said crenel is a rectangular or square shaped notch or void in between each said tooth or merlon, each said crenel has a height and a width.
Peterka teaches said strike housing tooth plate (5) wherein said room edge of said strike housing tooth plate has a plurality of teeth or merlons (7; see Annotated excerpt Fig 4-Peterka Strike Housing Tooth Plate) and a crenel (9) wherein each said tooth or merlon is separated by a said crenel (see Annotated excerpt Fig 4-Peterka Strike Housing Tooth Plate), each said tooth or merlon is a rectangular or square shaped member projecting outward from said room edge of said strike housing tooth plate (see Annotated excerpt Fig 4-Peterka Strike Housing Tooth Plate), each said tooth or merlon has a height and a width that are equal to those of said teeth or merlons (see Annotated excerpt Fig 4-Peterka Strike Housing Tooth Plate), each said crenel is a rectangular or square shaped notch or void in between each said tooth or merlon (see Annotated excerpt Fig 4-Peterka Strike Housing Tooth Plate), each said crenel [44] has a height and a width (see Annotated excerpt Fig 4-Peterka Strike Housing Tooth Plate) (Peterka teaches different shaped and number of teeth and crenels but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterka’s teeth and crenel be numbered and shaped as the instant invention.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  The teeth and crenel of Peterka perform as the teeth and crenels of the instant invention.  Furthermore, in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The teeth and crenel of Peterka produce the same expected result as the teeth and crenels of the instant invention, two bodies joined together) such that Peterka teaches said strike housing tooth plate wherein said room edge of said strike housing tooth plate has a plurality of teeth or merlons and a plurality of crenels wherein each said tooth or merlon is separated by a said crenel, each said tooth or merlon is a rectangular or square shaped member projecting outward from said room edge of said strike housing tooth plate, each said tooth or merlon has a height and a width that are equal to those of said teeth or merlons, each said crenel is a rectangular or square shaped notch or void in between each said tooth or merlon, each said crenel has a height and a width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Odom’s apparatus with Peterka’s teeth and crenel.  The prior art includes each element claimed, one of ordinary skill in the art could have combined the elements as claimed by known methods, each element merely performs the same function as they do separately, and one of ordinary skill in the art would recognize the results of the combination were predictable, a strike assembly capable of being assembled using different assembly techniques.  
Odom doesn’t teach said strike housing wherein said wall side [51] has a tooth plate mounting surface [57] recessed inside of said wall side [51], said tooth plate mounting surface [57] is a rigid planar surface with at least two strike housing tooth plate screw holes [59].
Prevot teaches said strike housing (2) wherein said wall side (4) has a tooth plate mounting surface (14) recessed inside of said wall side (11), said tooth plate mounting surface is a rigid planar surface (Figs 2,3) with at least two strike housing tooth plate screw holes (12; 13
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Odom’s apparatus with Prevot’s strike housing wall side mounting plate.  The prior art includes each element claimed, one of ordinary skill in the art could have combined the elements as claimed by known methods, each element merely performs the same function as they do separately, and one of ordinary skill in the art would recognize the results of the combination were predictable, a strike assembly capable of being assembled using different component interconnections.  
Regarding claim 2, Odom in view of Peterka and Prevot teaches a tamper proof wall mounted strike assembly for barn door as recited in claim 1 further comprising: a plurality of strike housing tooth plate screws (Prevot, col 2, lines 53-58), wherein each of said plurality of strike housing tooth plate screws is a screw, bolt, or fastener (Prevot, col 2, lines 53-58), and said strike housing tooth plate (Odom, 260) is rigidly attached to said tooth plate mounting surface (Prevot, 14) with said plurality of strike housing tooth plate screws, wherein each of said plurality of strike housing tooth plate screws is installed through each of said at least two strike housing tooth plate screw holes and each of said at least two strike housing tooth plate screw holes (Prevot, Fig 2).
Regarding claim 3, Odom in view of Peterka and Prevot teaches a tamper proof wall mounted strike assembly for barn door as recited in claim 2 further comprising: a plurality of wall screws (Odom, 220b), wherein each of said plurality of wall screws is a screw, bolt, or fastener (Odom, [0064]), and said wall plate (Odom, 221), said tooth spacer plate (Odom, 270), and said wall mounted tooth plate (Odom, 250) may be rigidly attached to a wall (Odom, 10; Fig 1) or a door molding with said plurality of wall screws, wherein each of said plurality of  wall screws is installed through each of said at least two wall screw holes (Odom, 220a), at least two wall screw holes, and at least two wall screw holes (Odom, Fig 4C).
Regarding claim 4, Odom in view of Peterka and Prevot teaches a tamper proof wall mounted strike assembly for barn door as recited in claim 3 further comprising: a plurality of wall mounted tooth plate screws (Odom, 231a; 232a), wherein each of said plurality of wall mounted tooth plate screws is a screw, bolt, or fastener (Odom, [0064]), and said wall mounted tooth plate (Odom, 250) may be rigidly attached to said strike housing (Odom, 210) with said plurality of wall mounted tooth plate screws (Odom, [0064]), wherein each of said plurality of wall mounted tooth plate screws may be installed through each of said at least two wall mounted tooth plate screw holes (Odom, unnumbered holes in 251 in Fig 4C) and each of said at least two wall mounted tooth plate screw holes (Odom, Fig 4C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for strike assemblies.  
Parmel, US 3606430 A, teaches a split lock keeper with cuboid strike housing, and L-shaped wall mounted plate. 
Demster, US 20100236301 A1, teaches a lock with interlocking teeth.  
Nelson, US 20140353989 A1, teaches an adjustable strike plate assembly with layered plates with common fastening holes.
Parlier, US 4480864 A, teaches a door lock with adjustable strike housing with tooth and crenel shaped grooves and threads.
Anderson, US 1458637 A, teaches an adjustable keeper plate with interlocking teeth.
Han, KR 20170009020 A, teaches a doorlock striker for door shudder protection with spacer plates. 
FR 2411289 A1 teaches a staple for door bolt with multiple rim locks with cuboid striker housing and L-shaped wall mounted plate.  
Parlier, DE 1931948 A1, teaches a door lock with adjustable strike housing using interlocking teeth.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675